Order entered November 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00895-CR

                     ERRINGTON CHARLES HATCH, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F08-60670-K

                                            ORDER
       The Court DENIES appellant’s October 18, 2013 motion to extend time to file his brief.

Appellant did not tender his brief within the time period sought in the motion.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.


                                                      /s/   LANA MYERS
                                                            JUSTICE